UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6066


JAMES RANDALL BRAWNER,

                Plaintiff - Appellant,

          v.

LEROY CARTLEDGE, sued in his individual capacity; STEVEN
LEWIS; J. PARKER, sued in his individual capacity; FRANK
MURSIER, sued in his individual capacity; HARRISON, sued in
his individual capacity; JAMES SLIGH, sued in his individual
capacity; DENNIS PATTERSON, sued in his individual capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:12-cv-01889-RMG-KDW)


Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Randall Brawner, Appellant Pro Se. Andrew Lindemann,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James      Randall     Brawner    appeals      the    district      court’s

order accepting the recommendation of the magistrate judge and

denying    his    motion     for    a   preliminary        injunction.         We   have

reviewed the record and find no reversible error.                        Accordingly,

we   affirm      for   the   reasons      stated      by    the     district     court.

Brawner v. Cartledge, No. 5:12-cv-01889-RMG-KDW (D.S.C. Dec. 28,

2012).     We dispense with oral argument because the facts and

legal    contentions      are    adequately     presented         in   the   materials

before    this    court    and     argument   would    not    aid      the   decisional

process.



                                                                               AFFIRMED




                                          2